Hooker, J.
This is an application for a mandamus to compel the vacation of an order appointing a receiver. It has been repeatedly held that orders appointing receivers, whereby the possession of property is divested, are appealable. See Barry v. Briggs, 22 Mich. 201; People v. Jones, 33 Mich. 303; Taylor v. Sweet, 40 Mich. 736; Morey v. Grant, 48 Mich. 330; Perrin v. Lepper, 56 Mich. 351.
It is a well-settled rule that mandamus will not lie when there is another adequate remedy. The following Michigan authorities will be found to sustain this rule: People v. Jackson Circuit Judges, 1 Doug. 302; People v. Wayne County Court Judge, 1 Mich. 359; People v. Wayne Circuit Judge, 19 Mich. 296; People v. Allegan Circuit Judge, 29 Mich. 487; O’Brien v. Tallman, 36 Mich. 13; Stall v. Diamond, 37 Mich. 429; Olson v. Muskegon Circuit Judge, 49 Mich. 85; Delhi School Dist. v. Ingham Circuit Judge, Id. 432; Lloyd v. Wayne Circuit *354Judge, 56 Mich. 236 (56 Am. Rep. 378); Perrin v. Lepper, 56 Mich. 351; Scott v. Wayne Circuit Judges, 58 Mich. 314; Burt v. Wayne Circuit Judge, 82 Mich. 251; Eyke v. Lange, 90 Mich. 592, 104 Mich. 26; Corby v. Wayne Probate Judge, 96 Mich. 11; Thomas v. Wayne Circuit Judges, 97 Mich. 608 (McGrath, Mand. Cas. No. 853); Hall v. Wayne Circuit Judge, 111 Mich. 395; Aldrich v. Wayne Circuit Judge, Id. 525.
In the case of Hall v. Wayne Circuit Judge we applied the general' rule, and held that an order exactly like the one before us was appealable, and refused to compel its vacation by mandamus, although clearly improvident. In that case we cited the case of Scott v. Wayne Circuit Judges as directly in point. The same disposition of a similar case is found in Thomas v. Wayne Circuit Judges, 97 Mich. 608 (McGrath, Mand. Cas. No. 853).
The writ is denied, with costs.
The other Justices concurred